UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year end December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromN/AtoN/A Commission File Number 1-5046 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Con-way Personal Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Con-way Inc. 2211 Old Earhart Road, Suite 100 Ann Arbor, MI48105 CON-WAY PERSONAL SAVINGS PLAN Financial Statements and Supplemental Schedule December31, 2011 and 2010 (With Report of Independent Registered Public Accounting Firm) CON-WAY PERSONAL SAVINGS PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits – December31, 2011 and 2010 2 Statement of Changes in Net Assets Available for Benefits – Year ended December 31, 2011 3 Notes to Financial Statements 4 Supplemental Schedule: ScheduleH, Line4i – Schedule of Assets (Held at End of Year) as of December31, 2011 10 Signatures 11 Exhibit Index 12 Report of Independent Registered Public Accounting Firm To the Con-way Inc. Administrative Committee Con-way Personal Savings Plan We have audited the accompanying statements of net assets available for benefits of the Con-way Personal Savings Plan (the “Plan”) as of December 31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December 31, 2011.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the year ended December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The accompanying supplemental schedule, Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2011, is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Perkins & Company, P.C. Portland, Oregon June 25, 2012 1 CON-WAY PERSONAL SAVINGS PLAN Statements of Net Assets Available for Benefits December 31, 2011 and 2010 Assets: Investments, at fair value: Shares in registered investment companies $ $ Common trust funds 358,374 112,210 Con-way Common Stock 246,897 43,641 Total investments 12,271,459 4,409,591 Receivables: Participant contributions 48,747 30,124 Notes receivable from participants 569,826 108,476 Total receivables 618,573 138,600 Cash 1,263 — Net assets available for benefits $ $ See accompanying notes to financial statements. 2 CON-WAY PERSONAL SAVINGS PLAN Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2011 Additions: Participant contributions $ Rollover contributions 1,238,506 Dividend and interest income 210,776 Transfers in from Con-way Retirement Savings Plan 128,898 Total additions 10,137,148 Deductions: Distributions to participants ) Net depreciation in fair value of investments ) Total deductions ) Net increase 8,343,104 Net assets available for benefits, beginning of year 4,548,191 Net assets available for benefits, end of year $ See accompanying notes to financial statements. 3 Description of Plan The following description of the Con-way Personal Savings Plan (thePlan or PSP) is provided for general information purposes only. Participants should refer to the Con-way Employee Benefits Plan Description or the Plan document for more complete information. The term “Con-way” or “Company” refers to Con-way Inc. and subsidiaries. (a) General The Con-way sponsored Plan is a defined contribution plan with profit-sharing, salary deferral and employee stock ownership plan features and is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended. The Plan is intended to qualify under Section 401(a) of the Internal Revenue Code (the Code). A portion of the Plan also includes supplemental medical benefits, which are intended to comply with Section 401(h) of the Code. The Section 401(h) feature of the Plan has not been implemented. The Plan was adopted effective January 1, 2010. Overall responsibility for administering the Plan rests with the Con-way Inc. Administrative Committee (theCommittee), which is appointed by the Chief Executive Officer of Con-way. The Plan’s trustee, T. Rowe Price (theTrustee), is responsible for the management and control of the Plan’s assets, which are held in individual participant investment accounts (collectively known as the Trust). (b) Eligibility An employee is eligible to participate in the Plan if the employee first became a qualified employee on or after January 1, 2010, is not covered by a collective bargaining agreement, is not a leased employee, is not a nonresident alien or is not a resident of Puerto Rico. There are no age or service requirements for eligibility except that a supplemental employee must complete one year of service during which the employee works 1,000hours. Prior to January 1, 2012, employees of the Con-way Truckload subsidiary who were not sales managers, directors, vice presidents or president were not eligible to participate in the Plan.Effective January 1, 2012, Con-way Truckload was eliminated as a participating employer of the Con-way Personal Savings Plan. (c) Contributions Participantsmay contribute up to 50% of their eligible compensation subject to certain limitations. The plan provides for Matching contributions equal to 50% of the first six percent of eligible compensation that participants contribute to the plan. For the periods presented, the Matching contributions were suspended. (d) Participant Accounts The Plan allows participants to select any one or more of the investment funds established under the Plan in which contributions can be invested. As with balances in other invested funds, participants may transfer Con-way’s contributions to investments other than Con-way equity. A separate account is maintained for each participant of the Plan. Allocations of Con-way’s contributions are based upon a percentage of participant contributions, as described above. Allocations of net Plan earnings are based upon participant account balances, as defined. Participants are only entitled to the vested benefits. 4 (e) Vesting Participants’ contributions plus earnings thereon vest immediately. Con-way’s Matching contributions vest after two years of service with Con-way. If the employee is terminated prior to two years of service, the Matching contributions are forfeited. Forfeited balances are used to reduce future Con-way contributions. At December31, 2011 and 2010, there were no forfeitures available to reduce future contributions. (f) Notes Receivable from Participants The Plan has a loan provision allowing participants access to funds. Loans can be no less than $1,000 and cannot exceed the lesser of $50,000 or 50% of a participant’s vested account balance (subject to administrative adjustment to assure compliance with the 50% limit). Loans can be made for a term not to exceed4-1/2years. Loans outstanding at December31, 2011 bear interest at rates of 4.25%. Principal and interest are paid ratably through payroll deductions. Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. (g) Payments and Benefits Participants can receive a total distribution from their accounts upon death or termination of employment. Disabled participants can receive a partial distribution of their accounts, provided they qualify for benefits under Con-way’s long-term disability coverage. Other types of withdrawals are permitted by the Plan in limited situations. Participants can elect to have their accounts distributed in a single lump sum or in a series of substantially equal annual installments, as defined by the Plan. Distributions will be made in cash except participant accounts invested in Con-way Common Stock can, at the direction of the participant, be paid in shares. (h) Plan Termination Although Con-way has no current intention to terminate the Plan, it may do so at any time by resolution of the Board of Directors. In the event that the Plan is terminated, the net assets of the Plan shall be distributed to participants in the amount credited to their accounts. Summary of Significant Accounting Policies (a) Basis of Accounting The accompanying financial statements have been prepared using the accrual method of accounting. 5 (b) Investments The Plan offers various investments in securities that are generally exposed to various risks, such as interest-rate, credit and overall market-volatility risks. Investments are reported at fair value. Due to the risk associated with certain investment securities, it is reasonably possible that the value of investment securities will change and that such changes could materially affect amounts reported in the statements of net assets available for benefits. (c) Income Recognition The annual change in market value, including realized gains and losses, is reported in net appreciation (depreciation) in fair value of investments in the accompanying statement of changes in net assets available for benefits. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Purchases and sales of securities are recorded on the trade-date basis. (d) Operating Expenses During 2011, administrative expenses of the Plan were paid by Con-way and by Plan participants. Participant payments of administrative expenses were collected in administrative fees through a reduction in certain funds’ net asset value and paid directly to the Trustee. Certain funds also charge investment management fees in accordance with each fund’s prospectus, through a reduction in the funds’ net asset value. (e) Payment of Benefits Benefits paid to participants are recorded upon distribution. (f) Estimates Con-way makes estimates and assumptions when preparing the financial statements in conformity with U.S.generally accepted accounting principles (GAAP). These estimates and assumptions affect the amounts reported in the accompanying financial statements and notes. Actual results could differ from those estimates. (g) New Accounting Standards In May 2011, the FASB issued an amendment to the accounting standards related to fair value measurements and disclosure requirements that result in a consistent definition of fair value and common requirements for the measurement and disclosure of fair value between GAAP and International Financial Reporting Standards.This standard provides certain amendments to the existing guidance on the use and application of fair value measurements and maintains a definition of fair value that is based on the notion of exit price.This standard will become effective for the Plan on January 1, 2012 and is not expected to have a material impact on the Plan’s financial statements and disclosures. 6 In January 2010, the FASB issued an amendment to the accounting standards related to the disclosure about an entity’s use of fair value measurements.The amended standards require entities to provide enhanced disclosures about transfers into and out of the Level 1 (fair value determined based on significant other observable inputs) classifications; provide separate disclosures about purchases, sales, issuances and settlements relating to the tabular reconciliation of beginning and ending balances of the Level 3 (fair value determined based on significant unobservable inputs) classifications; and provide greater disaggregation for each class of assets and liabilities that use fair value measurement.Except for the detailed Level 3 roll-forward disclosures, the amendment was effective for the Plan as of January 1, 2010.The adoption of these provisions of the amendment did not have a material effect on the Plan’s disclosures. Fair-Value Measurements Assets and liabilities reported at fair value are classified in one of the following three levels within the fair-value hierarchy: Level1 – Quoted market prices in active markets for identical assets or liabilities Level2 – Observable market-based inputs or unobservable inputs that are corroborated by market data Level3 – Unobservable inputs that are not corroborated by market data The following table summarizes the valuation of Plan assets within the fair-value hierarchy: December 31, 2011 Level 1 Level 2 Level 3 Total Shares in registered investment companies U.S. large company growth $ $
